Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
The amendments to claims 6 and 30 and the cancellation of claim 26 have overcome the previously presented 35 USC 112b rejections. The amendments to claims 2 and 22 have overcome the previously presented claim objections. 
Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. On page 7, Applicant argues that the tubular base “36” of Quinn cannot be considered “an elongate delivery catheter” because it is “relatively short” and is connected to the plug and therefore “merely part of the plug 20” as asserted by applicant. The examiner respectfully disagrees. Base (36) of Quinn is considered elongated since it is longer than it is wide. Base (36) is considered a catheter as it is an elongated hollow tube used in a medical procedure. The fact that base (36) is attached to plug (20) of Quinn does not contradict any limitation in the claim. Applicant notes on page (8) that base (36) is separate from delivery catheter (32). However, the examiner has not relied on element (32) for the claimed delivery catheter. As noted by Applicant, the plug base (36), considered the claimed elongated delivery catheter by the examiner, locks the position of the coaptation member (20) along the guide wire.
Applicant also argues that pocket (106) as taught by Zakay cannot be considered a hinged flap. The examiner respectfully disagrees. The term “flap” is broad, can be defined as a piece of something thin that is hinged or attached to something else along one edge. The pocket (106) is attached along one edge (edge 108) and the remainder of the material forming the pocket hangs free. Additionally, it is noted that prior art in the same field of endeavor as applicant refers to an umbrella shaped piece of fabric that expands when filled with fluid as a “flap”. See in particular US 2006/0241745 to Solem, par. [0029], [0105], and [0108], and fig. 6a. This reference is being provided merely as evidence that the term “flap” is broad and can cover rounded shapes. 
Applicant argues on page 10 that pocket (106) is not hinged about one end to pivot outward. The examiner respectfully disagrees. The pocket (106) of Zakay forms a living hinge along stitch line 108, wherein the remainder of the material pivots outward with respect to the material at the line (108).  As now required by the amendments, the flap (pocket 106) taught by Zakay is hinged at a proximal end thereof (noting that a portion of stitch line 108 is located at the proximal end of the flap) to the generally smooth outer profile so that a distal end of each flap pivots outward therefrom.  See examiner-annotated reproduction of fig. 1b of Zakay below. Figures 1c and 1d have been reproduced for Applicant’s convenience, to show the distal end of the flap pivoting outward relative to the proximal end (and living hinge) from fig. 1d to 1c.

    PNG
    media_image1.png
    322
    318
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    278
    388
    media_image2.png
    Greyscale


Claim Objections
Claims 1 and 30 are objected to because of the following informalities:  
Claim 1: in line 13, “at least on flap” should read “at least one flap”.
Claim 30: in line 2, “coapting member” should read “coaptation member” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 includes wherein each flap is hinged about a distal end of that flap. However, claim 1 (from which claim 23 ultimately depends) now includes that the at least one flap is hinged about a proximal end of the at least one flap. There is no support for a flap being hinged at both the proximal end and the distal end, or a plurality of flaps wherein some of the flaps are hinged at their distal end and some are hinged at their proximal end. See par. [0088] of the instant application’s publication US 2020/0164819, which states that “The hinge point could be at a proximal end of the sail, such that it deploys upwards, or at the distal end of the sail, such that it deploys downwards”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 5, 21-25, 27, and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn (US 2011/0224784) in view of Rahdert et al. (US 2009/0069885) and Zakay et al. (US 2006/0058871). Quinn discloses a system for delivering a coaptation member to a position within a native tricuspid heart valve annulus having leaflets to reduce regurgitation therethrough (par. 53) comprising a ventricular anchor (24) on a distal end of a flexible rail (28) having a length sufficient to extend from outside a body through the subclavian vein and past the native tricuspid annulus into the right ventricle (as understood in view of fig. 33; see also [0140]), the ventricular anchor configured to be anchored within the right ventricle, a coaptation member (34) on a distal end of an elongated delivery catheter (tubular base 36 – noting base is longer than it is wide and therefore considered “elongated”) configured to be advanced from outside the body over the flexible rail until the coaptation member is positioned within and coapts within the tricuspid valve leaflets, wherein the coaptation member comprises a generally smooth outer profile (figs. 8-9; [0196]- 34 may be inserted between leaflets) wherein the position of the coaptation member is adjustable along the flexible rail, and a locking clamp (see at least par. 56, 64, 206) carried by the catheter (36) for locking the position of the delivery catheter relative to the flexible rail by clamping onto the flexible rail such that the coaptation member is positioned within the native tricuspid heart valve leaflets (see par. [0053]). The limitation “sized to enable” the locking collet “to be subcutaneously secured immediately outside the subclavian vein” is functional and the prior art need not disclose securing the locking collet subcutaneously immediately outside the subclavian vein. Rather, “sized to enable…” is considered to require only that the locking collet has a size that renders the locking collet capable of being secured immediately outside the subclavian vein. Since the locking clamp of Quinn is small enough to be inserted into the heart (and resides in catheter 36), it is considered “sized to enable” it to be subcutaneously secured immediately outside the subclavian vein. Quinn fails to disclose that the locking clamp comprises a locking collet and further fails to disclose at least one flap hinged at a proximal end thereof to the generally smooth outer profile of the coaptation member as claimed.
Rahdert discloses an alternative locking mechanism for locking an outer tubular member of a medical device to a wire forming a flexible rail. In particular, Rahdert discloses that the locking mechanism may comprise a locking collet (1036) carried on the outer tubular member (1022), the locking mechanism providing a means for releasably clamping the flexible rail (1032) to the outer tubular member (1022) (see at least par. 165; figs. 31c, 31d). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to construct the locking clamp in the form of a locking collet since Quinn is silent on the exact structure of the locking clamp and Rahdert discloses that a locking collet is a known locking device for clamping an outer tubular member to an inner wire. Such a modification can be considered a simple substitution of one known locking mechanism for another wherein the results of such a modification would have been predictable. 
Zakay discloses a coaptation member (100; figs. 1a-1d) having a generally smooth outer profile (102/104; see fig. 1a-1d) with at least one flap (106) that is hinged at a proximal end thereof (noting portion of living hinge formed along line 108 is formed at proximal end of flap) to the generally smooth outer profile so that a distal end of the at least one flap pivots outward therefrom (movement from fig. 1d to 1c, noting distal end pivots out from living hinge 108) if caught by regurgitant blood flow. Zakay further discloses that there may be a plurality of individually movable flaps (see [0093] additional pockets, or partitions within the pocket can be included; each flap is individually controlled by fluid flowing into that particular flap). The flaps are capable of fluidly centering the coaptation member within tricuspid valve leaflets since they are capable of being expanded and directed by fluid that flows into the respective flap. Zakay discloses that such flaps serve to expand the profile of the prosthesis, thereby minimizing or even eliminating gaps that would otherwise be present between the two heart valve leaflets (122) ([0096]). The flexible nature of the flaps allows the coaptation member to fill a wide range of sizes between the leaflets without the need for an equally wide range of coaptation member sizes ([0097]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Quinn to add flaps similar to those taught by Zakay extending outward from the generally smooth outer profile of the coaptation member (34) of Quinn in order to provide a coaptation member that can be flexibly expanded to different sizes (due to presence of expandable flaps) to treat a patient with relatively severe mitral valve regurgitation as well as relatively mild mitral valve regurgitation ([0097]). 
Regarding claim 22, each flap taught by Zakay is considered hinged (along line 108 – which forms living hinge) to the generally smooth outer profile and pivots (at least at points next to connection line 108) outward therefrom if caught by regurgitant blood flow so as to displace the coaptation member laterally in the direction of the at least one flap. 
Regarding claim 24, as taught by Zakay each flap is hinged about a proximal end of the flap (noting portion of stitch line 108 is positioned at proximal end of flap).
Regarding claim 23, each flap is hinged about a distal end of the flap (at least at the outer-most edges of the distal end of the flap) since the hinge line (108) is present at either outer-most edge of the distal end.
Regarding claim 3, as taught by Zakay, the at least one flap (one flap 106) extends around greater than half of the circumference of the coaptation member (consider circumference taken at open bottom end 106a of flap) and therefore is considered to extend around one-quarter or one-half of a circumference of the coaptation member (see fig. 2a, 2b of Zakay). The broadest reasonable interpretation of this limitation requires a flap that extends around one of the claimed distances, but may extend more than the claimed distance since the claim does not require that the flap(s) extend(s) around only one-quarter or one-half or at most one-quarter or one-half of the circumference.
Regarding claims 5 and 29, each flap is biased to lie flat (see fig. 1d, as compared to expanded configuration in fig. 1c) against the generally smooth outer profile (e.g., when placed in a mitral valve and the mitral valve is open, blood flow biases the flap to lie flat against the profile; [0015] and fig. 2a of Zakay). 
Regarding claims 21 and 27, there are a plurality of flaps (see [0093] of Zakay - additional pockets, or partitions within the pocket 106 can be included) configured to extend around one-half the circumference of the coaptation member as taught by Zakay. In particular, Zakay teaches that flaps (106) extends around greater than half of the circumference of the coaptation member (consider circumference taken at open bottom end 106a of flap) and therefore is considered to extend around one-quarter or one-half of a circumference of the coaptation member (see fig. 2a, 2b of Zakay). The broadest reasonable interpretation of this limitation requires a plurality of flaps that extend around one of the claimed distances, but may extend more than the claimed distance since the claim does not require that the flaps extend around only one-quarter or one-half or at most one-quarter or one-half of the circumference. 
Claims 6 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn in view of Rahdert and Zakay as applied to claims 1 and 25 above, and in further view of Krueger et al. (US 5,735,842). Quinn in view of Rahdert and Zakay discloses the invention substantially as stated above but fails to disclose a pair of pull wires extending through the delivery catheter (base 36 of Quinn).
Krueger discloses another valve implant and further discloses that the implant may be attached to a plurality of pull wires (see entire document; for example: 189,191 in figs. 33-35) extending through an elongate member (185) for altering the position of the implant within the leaflets of a native heart valve. Krueger discloses that the pull wires advantageously allow the surgeon to adjust the position of the implant supported on a holder with respect to the proximal portion of the device (col. 4, ll. 48-55). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to include a pair of pull wires extending through the delivery catheter (base 36) as taught by Krueger in order to be able to alter the position of the coapting member (34) within the leaflets. Such maneuvering capabilities may facilitate optimal positioning of the device within each patient's unique anatomy. Furthermore, rotation of the delivery catheter in conjunction with use of the pull wires would have been obvious in order to ensure proper radial alignment with the native heart valve. 
Claims 7, 8, 31 and 32 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quinn n view of Rahdert and Zakay as applied to claims 1 and 25 above, and in further view of Kapadia et al. (US 2007/0198082). Quinn in view of Rahdert and Zakay discloses the invention substantially as stated above including that the coaptation member and its associated delivery catheter (base 36) can be connected to the heart via a plurality of anchors (see par. 236, 237), but fails to disclose a secondary anchor configured to attach to an opening to the right atrium above the tricuspid annulus.
Kapadia discloses another coaptation member (20) and further teaches that the coaptation member may be anchored directly to the superior vena cava as shown in fig. 22 via a stent (26; [0114]). The coaptation member (20) connects to the stent via a tether (12). It would have been obvious to one skilled in the art to have modified the prior art of Quinn to include anchoring the coaptation member directly to an opening to the right atrium above the tricuspid annulus, the superior vena cava in particular, via an anchor in the form of a stent as taught by Kapadia since anchors disposed in the superior vena cava are known in the art and Quinn contemplates the use of a plurality of anchoring means as a means of reducing the degree of trauma at the ventricle wall and the level of force exerted at the ventricle wall at each anchor point. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KSH 5/27/2022
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771